Order entered September 26, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01073-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellant

                                              V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-18-02115

                                           ORDER
       Before the Court is court reporter Stephanie S. Moses’s request for a five-day extension

to file the reporter’s record. We GRANT the request and ORDER the record be filed no later

than October 1, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE